DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (US PgPub #2013/0277504) in view of Gwinn (US Patent #2198496).
For Claim 1, figures 3-4 of Heller ‘504 disclose an aircraft comprising a wing (10), and a wing tip device (20) at a tip of the wing extending upwardly from the tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing, wherein the wing tip device includes a front spar (H1), a rear spar (H2).  While Heller ‘504 discloses that the spars extend upwards it is silent about a cross-brace spar linking the front and rear spars.  However, figures 1-3 and page 2, column 1, lines 25-38 of Gwinn ‘496 teach a cross-brace (16) linking the front spar (14) and the rear spar (28), the cross-brace spar is oriented oblique to the front and rear spars, and extends from an inboard location proximate the front spar to an outboard location proximate the rear spar.  Therefore it would have been obvious to someone of ordinary skill in art at the time of the invention to modify Heller ‘504 with the cross-brace of Gwinn ‘496 in order to more evenly distribute the load in the wing panel.
For Claims 3-6, while figures 3-4 of Heller ‘504 disclose that the wing tip device comprises an inboard rib (R3) and an outboard rib (R5) that links the front and rear spars, it is silent about the cross-brace being linked to the rib.  However, figures 1-3 and page 2, column 1, lines 25-38 of Gwinn ‘496 teach an inboard rib (27) and an outboard rib (20) that each link the front and rear spars (14 and 28) and wherein the cross-brace (16) is linked to the inboard and outboard ribs at the locations they are attached to the front and rear spars to form a structural box.  Therefore it would have been obvious to someone of ordinary skill in art at the time of the invention to modify Heller ‘504 with the cross-brace of Gwinn ‘496 in order to more evenly distribute the load in the wing panel.
For Claim 7, while Heller ‘504 discloses that the wing tip device comprises an intermediate rib (R4), positioned between the inboard and outboard ribs and the intermediate rib has an upper edge adjacent a first skin of the wing tip device along an entire length of the intermediate rib and has a lower edge adjacent a second skin of the wing tip device along the entire length of the intermediate rib, it is silent about the cross-brace spar linked to the intermediate rib.  However, figures 1-3 and page 2, column 1, lines 25-38 of Gwinn ‘496 teach a cross-brace (16) linked to the intermediate rib (25).  Therefore it would have been obvious to someone of ordinary skill in art at the time of the invention to modify Heller ‘504 with the cross-brace of Gwinn ‘496 in order to more evenly distribute the load in the wing panel.
For Claim 8, figures 3-4 of Heller ‘504 disclose that the wing tip device is swept back.
For Claim 10, figures 3-4 and paragraph [0083] of Heller ‘504 disclose that the ting tip device is twisted about a span wise axis of the wing tip device.
For Claim 11, figures 3-4 of Heller ‘504 disclose that the wing tip device comprises a winglet.
For Claims 12-13, figures 3-4 of Heller ‘504 disclose a wing assembly comprising: a wing (10) including a tip, and a wing tip device (20) at the tip of the wing, wherein the wing tip device extends upwardly from the tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing, and the wing tip device includes a front spar (H1), a rear spar (H2).  While Heller ‘504 discloses that the spars extend upwards it is silent about a cross-brace spar linking the front and rear spars.  However, figures 1-3 and page 2, column 1, lines 25-38 of Gwinn ‘496 teach a cross-brace (16) linking the front spar (14) and the rear spar (28), the cross-brace spar is oriented oblique to the front and rear spars, and extends from an inboard location proximate the front spar to an outboard location proximate the rear spar.  Therefore it would have been obvious to someone of ordinary skill in art at the time of the invention to modify Heller ‘504 with the cross-brace of Gwinn ‘496 in order to more evenly distribute the load in the wing panel.
For Claim 14, figures 3-4 of Heller ‘504 disclose a wing tip device including: a front spar (H1), a rear spar (H2), wherein the wing tip device is configured to attached to a tip of a wing, and extends upwardly from a tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing.  While Heller ‘504 discloses that the spars extend upwards it is silent about a cross-brace spar linking the front and rear spars.  However, figures 1-3 and page 2, column 1, lines 25-38 of Gwinn ‘496 teach a cross-brace (16) linking the front spar (14) and the rear spar (28), the cross-brace spar is oriented oblique to the front and rear spars, and extends from an inboard location proximate the front spar to an outboard location proximate the rear spar.  Therefore it would have been obvious to someone of ordinary skill in art at the time of the invention to modify Heller ‘504 with the cross-brace of Gwinn ‘496 in order to more evenly distribute the load in the wing panel.
For Claim 15, while Gwinn ‘496 teach the cross-brace spar linking the inboard location on the front spar to an outboard location on the rear spar it is silent about the opposite.  The Examiner takes Official Notice that it is well known in the art to have cross-braces extending from rear to front in either the inboard or outboard direction or to even have cross-braces in both directions in order to distribute the load.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Heller ‘504 and Gwinn ‘496 with a cross-brace going in the opposite direction as it would still provide load distribution.
For Claim 16, figures 3-4 of Heller ‘504 disclose a method of manufacture of a wing tip device for use with a wing of an aircraft, the method comprising: linking a front (H1) and rear (H2) spar of the wing tip device, wherein the wingtip device is configured to attached to a tip of the wing, and extends upwardly from a tip of the wing as the wing tip device extends outboard of the wing.  While Heller ‘504 discloses that the spars extend upwards it is silent about a cross-brace spar linking the front and rear spars.  However, figures 1-3 and page 2, column 1, lines 25-38 of Gwinn ‘496 teach a cross-brace (16) linking the front spar (14) and the rear spar (28), the cross-brace spar is oriented oblique to the front and rear spars, and extends from an inboard location proximate the front spar to an outboard location proximate the rear spar.  Therefore it would have been obvious to someone of ordinary skill in art at the time of the invention to modify Heller ‘504 with the cross-brace of Gwinn ‘496 in order to more evenly distribute the load in the wing panel.
For Claim 17, while Gwinn ‘496 teach the cross-brace spar linking the inboard location on the front spar to an outboard location on the rear spar it is silent about the opposite.  The Examiner takes Official Notice that it is well known in the art to have cross-braces extending from rear to front in either the inboard or outboard direction or to even have cross-braces in both directions in order to distribute the load.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Heller ‘504 and Gwinn ‘496 with a cross-brace going in the opposite direction as it would still provide load distribution.
For Claim 18, figures 3-4 of Heller ‘504 disclose attaching the wing tip device to a tip of the wing for an aircraft.
For Claim 19, figures 3-4 of Heller ‘504 disclose attaching the wing assembly to a fuselage of an aircraft.
For Claim 20, figures 3-4 of Heller ‘504 disclose an aircraft comprising: a wing (10) hawing a tip, and a wing tip device (20) at the tip of the wing and extends upwardly from the tip of the wing as the wing tip device extends outbound of the wing in a spanwise direction of the w
For Claim 21, figures 3-4 of Heller ‘504 disclose that the wing includes a front wing spar (H1) and a rear wing spar H2), and the front spar of the wing tip device is fixed to an end region of the front wing spar and the rear spar of the wing tip device is fixed to an end region of the rear wing spar.
For Claim 22, figures 3-4 of Heller ‘504 disclose that the wing includes a front wing spar (H1) and a rear wing spar (H2), and the front spar of the wing tip device is fixed to an end region of the front wing spar and the rear spar of the wing tip device is fixed to an end region of the rear wing spar.
For Claim 23, figures 3-4 of Heller ‘504 disclose that the wing includes a front wing spar (H1) and a rear wing spar H2), and the front spar of the wing tip device is fixed to an end region of the front wing spar and the rear spar of the wing tip device is fixed to an end region of the rear wing spar.
For Claim 24, figures 3-4 of Heller ‘504 disclose configuring the front spar of the wing tip device to be fixed to an end region of a front wing spar of the wing, and configuring the rear spar of the wing tip device to be fixed to an end region of a rear wing spar of the wing.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller (US PgPub #2013/0277504) in view of Dan-Jumbo (US PgPub #2016/0046361).
For Claim 26, figures 1-4 of Heller ‘504 disclose an aircraft comprising: a wing (10), a wing tip device (20) at a tip of the wing extending upwardly from the tip of the wing as the wing tip device extends outboard of the wing in a spanwise direction of the wing, wherein the wing tip device includes a front spar (H1), a rear spar (H2), a rib (R3 and R5) extending in a chordwise direction of the wing tip device and directly connected to the front and rear spars.  While Heller ‘504 discloses an upwardly extending wingtip, it is silent about a cross-brace, however, figures 2-3 of Dan-Jumbo ‘361 teach a front spar (70) and a rear spar (72) with a rib (82) extending in a chordwise direction of the wing and connecting the front and rear spars; and a cross-brace spare (80) oblique to the chordwise direction, directly connected to the rib at a region of the rib midway between the front and rear spars.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Heller ‘504 with the cross-brace of Dan-Jumbo ‘361 in order to resist deformation when an applied torque is applied.

Allowable Subject Matter
Claims 20 and 25 allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/4/2022